DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are pending.
Claims 1-2 are allowed

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Riggs), alone or in combination fails to teach, when a reservoir water level is higher than the upper limit and spillage occurs, a strategy for adjusting spillage based on peak-shaving response is used; multiple continuous periods with the largest loads are selected from 1, t2]; Eq. (1) is adopted to increase generation schedule of power plant to avoid or reduce spillage; an iterative adjustment is carried out until generation, power discharge, and the reservoir water level reach 

    PNG
    media_image1.png
    120
    414
    media_image1.png
    Greyscale


[AltContent: connector]Page 3 of 9 where pd is step of generation adjustment; pri is allowable maximum change of p generation increase or decrease of power plant i at adjacent periods; p’i,t is generation of power plant i at period t; Pi,t , Pi,t are average generation and upper limit of power plant i at period t, respectively; Eli is spilled electricity; At is hours during period t; t and Tare period index and total number, respectively; [t1, t2] is a set of T"1 continuous periods with the largest load value; Timin is minimum duration of generation extremum; when water level is below lower limit and the reservoir is unable to meet specified dispatching mode or generation, equal load reduction in off-peak hours used; Timin continuous periods with minimum load value are selected and denoted as [t3, t4]; Eq.(3) is adopted to reduce generation of power plant to ensure feasibility of power generation; an iterative adjustment is carried out until power generations in all period reached specified lower bound;
  
    PNG
    media_image2.png
    40
    377
    media_image2.png
    Greyscale
  
where Pi,t t is lower limit of generation of power station i at period t; Pd is given step of generation adjustment;[t3, t4] is a set of Timin continuous periods with the largest load value; for the medium- and small- sized cascaded hydropower plants, optimizing load distribution among plants with an objective of minimizing total power release subject to the control condition of total generation profile; a load distribution problem is solved by a mutative-scale method; during 

    PNG
    media_image3.png
    346
    366
    media_image3.png
    Greyscale

where p, is total generation for a given period t; N is total number of hydropower plants;Fpenis an objective penalty function; r1 is a penalty coefficient; є is an allowable maximum error of load balance; α is a penalty constant; for the large-sized cascaded hydropower plants, combining an optimization model for peak-shaving operations and a method for balancing power plants with equal load rate to respond to system peak demands and guarantee power balance in all periods; optimizing generation of non-balancing power plants; wherein Eq. (7) is used to construct an optimization model of peak-shaving operations; a mutative-scale method is used to solve the model;  

    PNG
    media_image4.png
    194
    240
    media_image4.png
    Greyscale
 4817-6608-9972, v. 1Application No. 16/644,431 Attorney Docket No. 0124/0304PUS1 
[AltContent: connector]Response to Office Action dated 9 Jun 2021 Page 5 of 9 where minF1 is minimum distributed load of power plant; Ri is residual load of power grid at period t after a hydropower plant regulates peak loads; R is an average residual load of power grid; L, is load demand of power grid in period t; optimizing generation of balanced power plants;, in combination with other elements of the claim.   Furthermore, see Applicant’s arguments and definitions that are in the response filed on 7-29-21.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119